DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 10, and 17, generally, none of the prior art references of record, including, but not limited to: US_20120155324_A1_Janakiraman, US_10827395_B2_Dasgupta, US_20160157159_A1_Goi, US_20120155428_A1_Bovo, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Janakiraman discloses a monitoring system correlates S11 session or bearer messages to the messages specific to S1-MME interfaces. The monitoring system identifies S11 interface IP addresses corresponding to an MME endpoint within the S11 interface messages and links each individual S11 interface IP address to a particular MME in the network topology list. The monitoring system creates S-GW node entries in the network topology list. The S-GW nodes are associated with a unique S11 interface IP address that corresponds to an S-GW endpoint within the S11 interface messages. The monitoring system also creates eNodeB entries in the network topology list. Each of the eNodeB entries corresponding to a unique SCTP association on the S1-MME interface. The IP addresses for the eNodeB endpoint in S1-MME messages are used to correlate individual eNodeBs to X2 interfaces, which are linked to an eNodeB in the network topology list (Janakiraman figure 2, and paragraphs 6-7, 50-55).
Prior art Dasgupta discloses a method and system for selecting serving gateway in a mobile network having 5G NSA architecture deployments; wherein a MME receives or obtains DCNR support/not support indication for 5G NSA from eNBs; and stores the indication in association with the eNB identifications and any other eNB information in database (Dasgupta figures 3, 4A, 4B, column 6 lines 31-41 and 55-67).
Prior art Goi discloses a monitoring system probe is coupled to various links in the LTE architecture to passively monitor and collect signaling data (or messages) from one or more interfaces in Networks 1 and 2. Monitoring system probe collects data from various interfaces including, for example, the S1-MME and S11 interfaces that terminate at MME, the S1-MME and X2 interfaces that terminate at eNodeB, and the S11 and S1-U interfaces that terminate at SGW (Goi figures 1, 43, paragraphs 19, 30-32, 45, 47, 52).
Prior art Bovo discloses a monitoring system may be coupled to links in the LTE/SAE network to passively monitor and collect signaling data from one or more interfaces in the network. Monitoring system may collect user plane and control plane data from the EPC and eUTRAN interfaces, including, for example, the S1-MME, S6a, S10, and S11 interfaces that have an MME 104 as an endpoint and S1-MME and X2 interfaces that have an eNodeB as an endpoint (Bovo figures 1, 3, 5, and paragraph 21-22).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “detecting base stations that are gNodeB base stations based on the monitored messages that are from an S11 control plane interface” as stated in independent claim 1, and similar limitations as stated in independent claims 10 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471      


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471